Citation Nr: 1136176	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for acid reflux. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1979 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2005 and February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was previously before the Board in August 2010, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  Acid reflux is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.307, 3.309 (2010). 

2.  Acid reflux was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  With regard to the claim for service connection for a low back disability, a June 2004 letter, sent to the Veteran prior to the initial adjudication in May 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a May 2006 letter notified him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  With regard to the claim for service connection for acid reflux, a July 2007 letter, sent prior to the initial adjudication in February 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information, and also notified him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the June 2004 letter was issued after the initial May 2005 rating decision denying service connection for a low back disability, the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the May 2006 letter was issued, the Veteran's claim was readjudicated in the May 2006 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA records, private records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained. 

The VA's duty to assist also includes providing an examination or opinion when such is necessary to decide the claim.  The Veteran was provided with a VA examination in October 2010 in order to adjudicate his claims of entitlement to service connection for a back disorder and acid reflux.  The Veteran has not alleged that the examination is defective in anyway, and the Board finds that the examination is adequate in that the examiner interviewed the Veteran, thoroughly reviewing the claims file, and completed thorough examination of the Veteran, with an accompanying conclusion and supporting rationale.

The Board also observes that these issues were remanded by the Board in August 2010 in order to obtain records and afford the Veteran a VA examination.  As the Veteran was requested to provide further treatment records or submit an authorization to release those records and was provided with the requested VA examinations, the Board finds that the AOJ substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Acid reflux is not a disease or disability that affords presumptive service connection.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Low Back Disability

The Veteran contends that he injured his back when he fell off a tank.  He alleges that he was treated in the field and released.  His representative alleges that when the Veteran fell in the shower in service, he may have also hurt his back.  The Veteran contends that he has continued to suffer from back pain ever since service, and therefore service connection for a back disability is warranted.

Service treatment records reflect in July 1980, he fell in the shower and hit the back of his head.  There was a contusion on the right back side of the head.  The assessment was headache due to trauma.  These records do not show any injury to the low back or any indication of continuing low back pain.  As there was no evidence demonstrating that the Veteran suffered from a chronic low back disability in service, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010). 

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for a low back disability.  38 C.F.R. § 3.303(b). 

Post-service private treatment records reflect in September 1994, the Veteran injured his back on the job.   While serving wine and spirits, he had fallen over a retaining wall and injured his back.  He was diagnosed with a low back strain.  In November 1994, he reported that his back symptoms had resolved and examination showed resolution of the back strain.  In August 1997, the Veteran injured his low back on the job after completing some minor lifting.  At the time, he felt an insidious onset of pain in the lumbar torso area, radiating to the right lower extremity.  He reported an essentially negative previous medical history but for some previous work-related back injuries.  The assessment was a right L5-S1 disc herniation.  In April 1998, it was noted that he had undergone physical therapy and had been administered steroid injections with some improvement.  On April 1999 disability evaluation, under previous medial history, the Veteran reported that in 1982, he had filed a previous disability claim for a back strain that he had sustained while employed.  The symptoms has since resolved.  In February 2000, the Veteran reported ongoing back pain with a history of a lifting injury that had occurred in August 1997.  A July 2001 MRI examination showed degenerative disc disease at L5-S1 and mild facet degenerative joint disease.  On August 2002 psychiatric medical disability evaluation, the Veteran reported that prior to the 1997 back injury, he was in a good state of physical health.  

VA treatment records reflect that in June 2008, the Veteran had continuing back pain.  He had had a lumbar laminectomy for his low back disability.  In 2009, he underwent a spinal fusion.

On October 2010 VA examination, the Veteran reported that he began receiving treatment for his back pain in 1987, five years following separation from service.  He underwent surgery for the low back in 2004 and in 2009.  The Veteran reported that while in service, in around 1979 or 1980, his back had gotten "banged around inside a tank" and he was placed on physical profile.  Then, when changing the track on a tank in Korea, he had felt a catch in his back and was given bed rest and placed on light duty.  His next back injury was in 1987 or 1988 while working.  He was loading boxes onto palettes when he sustained a muscle spasm in the low back.  Following that injury, in 1996 or 1997, while loading bobbins on the job, he felt a catch in his back.  He did not return to work after that injury and began seeing physical therapists and back specialists for pain management.  His current symptoms included an aching feeling in the low back that radiated to his lower extremities.  Physical examination resulted in the diagnosis of lumbar spine degenerative disc disease, status post lumbar laminectomy and lumbar fusion.  After thoroughly reviewing and summarizing the claims file, including the service treatment records, the examiner concluded that the Veteran's low back disability was not caused by or the result of his military service because there was not only no indication of a back injury occurring in service, but there was no clear documentation that the Veteran sought treatment for a back injury until 1994, which was 14 years following service.  Further, in 1994, an X-ray examination of the lumbar spine was negative for degenerative disc disease, which was his current disability.  To that extent, degenerative disc disease was not evident until 1997.

In this case, the evidence reflects that the Veteran first sustained a lumbar strain in the late 1980s while on-the-job, approximately five years following service.  The first documented evidence of a low back diagnosis is not until 1994, when the Veteran sustained an on-the-job lumbar strain, approximately 11 years after the Veteran's separation from service.  Similarly to the reported previous lumbar strain in the late 1980s, the 1994 strain was noted to resolve shortly thereafter.  Accordingly, it appears that the first clinical diagnosis of a chronic low back disability is not until 1997, when the Veteran sustained a herniated disc on the job.  That conclusion is supported by the medical evidence of record, as in medical records subsequent to the previous post-service lumbar strains, the Veteran consistently reported that he was in good physical health and that his low back injury occurred in 1997.  Therefore, because of the length of time between his separation from service and the initial record of a low back disability, the Veteran is not entitled to service connection for a low back disability on a presumptive basis.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  However, as stated on October 2010 VA examination, there is no evidence establishing a medical nexus between military service and the Veteran's low back disability.  Thus, service connection for a low back disability is not warranted. 

In that regard, the Board accords great probative weight to the October 2010 VA examiner's opinion that it was unlikely that the current low back disability, degenerative disc disease, was related to the reported tank incident or shower fall in service.  To that extent, the examiner found no indication that the current low back pathology was related to any incident or injury prior to the 1997 work injury.  To support that conclusion, the examiner explained that a 1994 X-ray of the back showed no evidence of disc disease.  There was also no indication that the Veteran had a chronic low back disability prior to 1997, as he had reported that he was in good health prior to that date in various medical records, and the previous indication of lumbar strains appeared to resolve when reviewing the medical records.  Significantly, there was no indication that any post-service back injury or diagnosis was related to an event in service, but were rather directly related to the injuries sustained during the Veteran's employment.  Thus, the Board finds that the October 2010 VA examiner's opinion contained clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In assigning great probative weight to the October 2010 VA examination, the Board finds that competent and probative evidence of records demonstrates that service connection for a low back disability is not warranted.

The Board notes that the Veteran has contended on his own behalf that his current low back disability is related to an event in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's back disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service low back injury and his current manifestations of a low back disability, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service back injury and his current low back disability.  In contrast, the October 2010 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's in-service symptoms and the current nature of his low back disability.  Further, although the Veteran reported on VA examination that he sought treatment for his back injuries on two occasions in service, and was placed on physical profile and given light duty for the injuries, the service treatment records are completely silent with regard to any back injury, profile, or assignment of light duty.  Thus, because the Veteran's statements are unsupported by the official service treatment records, and there is no indication that the records are incomplete, the Board finds the Veteran's statements to be of less credible value.  Therefore, the Board accords greater probative weight to the August 2010 VA examiner's opinion.  Accordingly, in weighing the competent and probative evidence of record, the Veteran's claim of entitlement to service connection for a low back disability must be denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Acid reflux

The Veteran contends that his acid reflux began while he was in service.  He contends that while in service, he would become ill during formations or physical training immediately after breakfast or lunch.  He contends that he developed acid reflux as a result of eating too fast while on active duty.  He contends that he reported these symptoms to his physician immediately upon separation from service and was diagnosed with chronic acid reflux disease.  Therefore, he contends that his current acid reflux is related to his service.

Service treatment records reflect that in December 1981, the Veteran had generalized abdominal pain for four days.  There was no history of diarrhea or bloody stools.  He had vomited.  He reported feeling nauseated occasionally.  The assessment was gonorrhea per urinary analysis.  Therefore, as there is no evidence demonstrating that the Veteran suffered from acid reflux or a chronic gastrointestinal disorder in service, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010). 

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for acid reflux.  38 C.F.R. § 3.303(b). 

Post-service private treatment records reflect that in December 1997, the Veteran reported a history of reflux esophagitis.  He had undergone an endoscopy in March 1997.  On April 1999 disability evaluation, the Veteran reported having a history of acid reflux.  In January 2002, an esophagogastroduodenoscopy showed that the Veteran  had equivocal Candida esophagitis and hiatal hernia with erosions.  

VA treatment records reflect that in June 2008, the Veteran had an acid reflux flare-up.  In October 2008, the Veteran reported his belief to his physician that his gastroesophageal reflux disease was related to eating too fast while on active duty.  

On October 2010 VA examination, the Veteran reported that he had an endoscopy shortly after separating from service and at that time he was diagnosed with GERD.  His symptoms included feeling like there was a lump in his throat when eating spaghetti, tomato sauce, and pizza.  He felt nausea when drinking milk.  He sometimes had heartburn behind his sternum.  If he ate too fast, food would come up once a day to once a week.  He vomited once in a while.  Physical examination resulted in the diagnosis of gastroesophageal reflux, mild.  After thoroughly reviewing and summarizing the evidence in the claims file, including the service treatment records, the examiner concluded that the Veteran's current disability was not caused or the result of his service.  In so concluding, the examiner explained that there was no documentation of any chronic or continuous symptoms of acid reflux or treatment for GERD in service or for many years after service.  The first mention of GERD in the records is not until 1997, 15 years following service.  Further, there was no documentation of gastric or duodenal peptic ulcer disease within one year following service.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the probative evidence does not support the Veteran's contentions that his current acid reflux began in service.  While the Veteran is competent to state that he had symptoms of regurgitation and feeling sick while in service, the medical evidence does not support his contentions.  Further, the post-service medical records do not support his contention that he was diagnosed with acid reflux shortly after separation from service.  Significantly, the medical evidence of record does not support a finding that his current diagnosis of acid reflux is related to the symptoms he described as having experienced in service.  Thus, the Board finds that despite the Veteran's contentions, the probative and persuasive evidence of record weighs against his claim for service connection. 

In that regard, the Board accords great probative weight to the October 2010 VA examiner's opinion that it was unlikely that the current acid reflux was related to the reported symptoms in service.  In support of that conclusion, the examiner found it to be significant that there were no symptoms of acid reflux reported while in service, and that the only symptoms reported were in relation to a diagnosis of gonorrhea.  Also of significance, there was no indication that the Veteran had been treated for acid reflux, or for peptic ulcer disease or any other related gastrointestinal disorder, for many years following service.  In light of the evidence of record, the examiner could not find a relationship between the current acid reflux, diagnosed in 199 on gastroesophageal testing, and the Veteran's symptoms in service.  In reviewing the post-service records, the examiner did not find the evidence to show that the Veteran's acid reflux had been present for many years prior to 1997 or that the symptoms of acid reflux had begun while in service.  Thus, the Board finds that the October 2010 VA examiner's opinion that the Veteran's acid reflux did not have its onset in service contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, in assigning great probative weight to the October 2010 opinion, the Board finds that the probative and persuasive evidence of record is against the Veteran's claim.

The Board notes that the Veteran has contended on his own behalf that his current acid reflux is related to an event in service or had its onset in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acid reflux and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service symptoms of a gastrointestinal disorder and his current manifestations of GERD and acid reflux, the Board accords his statements regarding the etiology of such disorder less probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  To that extent, the Veteran has offered only conclusory statements regarding the relationship between his in-service symptoms and his current acid reflux.  In contrast, the October 2010 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's described in-service symptoms and the current nature of his acid reflux.  Further, the Veteran has not alleged a continuity of symptomatology since his military service.  Rather, he has claimed that the initial manifestations of his current acid reflux began in service and that he was diagnosed with acid reflux shortly after separation from service.  He has not stated that the same symptoms have continued since service.   For these reasons, and as indicated previously, the Board accords his statements regarding the etiology of such disorder less probative value as he is not competent to opine on such a complex medical question.  Absent evidence that his described in-service symptoms are medically related to his current acid reflux, the Board accords greater probative weight to the August 2010 VA examiner's opinion.  Accordingly, in weighing the competent and probative evidence of record, the Veteran's claim of entitlement to service connection for acid reflux must be denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for acid reflux.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a low back disability is denied.

Service connection for acid reflux is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


